Case 1:20-cv-01429-UNA Document 37 Filed 10/27/20 Page 1 of 2 PageID #: 1391




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF DELAWARE

 STATE OF DELAWARE, ex rel.
 KATHLEEN JENNINGS, Attorney
 General of the State of Delaware,

                            Plaintiff,

 v.                                                  C.A. No. 1:20-cv-01429-UNA

 BP AMERICA INC., BP P.L.C., CHEVRON
 CORPORATION, CHEVRON U.S.A. INC.,
 CONOCOPHILLIPS, CONOCOPHILLIPS
 COMPANY, PHILLIPS 66, PHILLIPS 66
 COMPANY, EXXON MOBIL CORPORATION,
 EXXONMOBIL OIL CORPORATION, XTO
 ENERGY INC., HESS CORPORATION,
 MARATHON OIL CORPORATION,
 MARATHON OIL COMPANY, MARATHON
 PETROLEUM CORPORATION, MARATHON
 PETROLEUM COMPANY LP, SPEEDWAY
 LLC, MURPHY OIL CORPORATION,
 MURPHY USA INC., ROYAL DUTCH SHELL
 PLC, SHELL OIL COMPANY, CITGO
 PETROLEUM CORPORATION, TOTAL S.A.,
 TOTAL SPECIALTIES USA INC.,
 OCCIDENTAL PETROLEUM CORPORATION,
 DEVON ENERGY CORPORATION, APACHE
 CORPORATION, CNX RESOURCES
 CORPORATION, CONSOL ENERGY INC.,
 OVINTIV, INC., and AMERICAN PETROLEUM
 INSTITUTE,

                            Defendants.


                       NOTICE OF ENTRY OF APPEARANCE

             PLEASE TAKE NOTICE that Alexandra M. Cumings of MORRIS, NICHOLS,

ARSHT & TUNNELL LLP, 1201 N. Market Street, Wilmington, DE 19801, hereby enters her

appearance on behalf of Defendant CITGO Petroleum Corporation.
Case 1:20-cv-01429-UNA Document 37 Filed 10/27/20 Page 2 of 2 PageID #: 1392




                                                  MORRIS NICHOLS ARSHT & TUNNELL


                                                  /s/ Alexandra M. Cumings
 OF COUNSEL:                                      Kenneth J. Nachbar (#2067)
                                                  Alexandra M. Cumings (#6146)
 Nathan P. Eimer (pro hac vice forthcoming)       1201 North Market Street, 16th Floor
 Pamela R. Hanebutt (pro hac vice                 P.O. Box 1347
 forthcoming)                                     Wilmington, DE 19899-1347
 Lisa S. Meyer (pro hac vice forthcoming)         Tel.: (302) 658-9200
 EIMER STAHL LLP                                  Fax: (302) 422-3013
 224 South Michigan Avenue, Suite 1100            knachbar@mnat.com
 Chicago, IL 60604                                acumings@mnat.com
 Tel: (312) 660-7600
 neimer@eimerstahl.com                            Attorneys for Defendant CITGO Petroleum
 phanebutt@eimerstahl.com                         Corporation
 lmeyer@eimerstahl.com

 Robert E. Dunn (pro hac vice forthcoming)
 EIMER STAHL LLP
 99 S. Almaden Blvd. Suite 662
 San Jose, CA 95113
 Tel: (669) 231-8755
 rdunn@eimerstahl.com

October 27, 2020




                                              2
